Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,265,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features are anticipated by the corresponding features in the parent patent.
Regarding claim 1, US Patent No. 11, 265,588 discloses a method, comprising: 
via a Content On Demand (COD) asset insertion decision system communicatively coupled to a content distributer (“a Content On Demand (COD) asset insertion decision system communicatively coupled to a content distributer…”): 
processing information from the content distributer about COD content selections by Customer Premises Equipment (CPEs) (“…and operable to process information, from the content distributer, about COD content selections by Customer Premises Equipment (CPEs)”); 
via an auction system communicatively coupled to a plurality of asset providers and to the COD asset insertion decision system: processing asset information of the asset providers(“an auction system communicatively coupled to the COD asset insertion decision system and to a plurality of asset providers to process asset information of the asset providers”);
providing an auction for asset opportunities in the COD content selections; receiving bids for the asset opportunities; and ranking the auctioned asset opportunities according to bid (“wherein the auction system is operable to provide an auction for asset opportunities in the COD content selections, to receive bids for the asset opportunities, and to rank the auctioned asset opportunities according to bid”);
 and via the COD asset insertion decision system: 
receiving assets from winning asset providers to fill the ranked asset opportunities; ranking the assets based on the COD content selection information, the asset information, and goal scores that indicate progress of the assets in asset campaigns of the asset providers (“wherein the COD asset insertion decision system is further operable to receive assets from winning asset providers to fill the ranked asset opportunities, to rank the assets based in part on the COD content selection information, and the asset information, and goal scores that indicate progress of the assets in asset campaigns of the asset providers”);
identifying one or more of the ranked assets for insertion into the ranked asset opportunities of the COD content selections; and directing the content distributer to insert the identified one or more of the ranked assets into the ranked asset opportunities of the COD content selections (“to identify one or more of the further ranked assets for insertion into the ranked asset opportunities of the COD content selections, and to direct the content distributer to insert the identified one or more of the further ranked assets into the ranked asset opportunities of the COD content selections”).

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,735,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features are anticipated by the corresponding features in the parent patent.


Allowable Subject Matter
Claims 1-18 allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbane et al. (US 2011/0295700) discloses a content provider and network operator processing content and advertisement assets to provide content to client devices including video-on-demand content [0025-0026].  An ad manager module obtains candidate bids, ranks the bids according to criteria and allocates the bids based on the criteria, see [0040].  Gilbane further discloses ranking bids based on reach, efficiency and monetary value, see [0052-0055], and checking eligibility for combination sets and replacing ineligible combinations with a highest ranked sum combination, see [0073-0076].

Dalto et al. (US 2012/0310729) discloses a method of placing a bid in an auction for digital advertisement space in an online advertising platform includes determining whether a threshold for optimized bidding has been met, and, upon determining that the threshold has been met, formulating, based at least in part on actual success event data, an optimized value as the bid. If the threshold has not been met, a learn value is formulated as the bid. Formulating the learn value includes receiving a desired payment value for obtaining a success event, calculating a ratio of actual and projected success events to actual and projected impressions to obtain a conversion rate, and applying the conversion rate to the desired payment value to determine the bid value. The bid is then submitted to the digital advertisement space auction.


Lewis (US 10,387,921) discloses a system and methods of serving advertisements in a computer network environment are provided. A data processing system can receive a request for content from a client computing device. The data processing system can receive a cost-per- incremental-action (“CPIA”) bid from a content provider computing device. The data processing system can calculate a value of expected incremental actions from serving a first candidate online ad corresponding to the CPIA bid, and use it to translate the CPIA bid to an auction bid. The data processing system can select a winning online ad from among the first candidate online ad and additional candidate online ads based on their respective corresponding auction bids. The data processing system can transmit the winning online ad to the client computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425